Citation Nr: 1141538	
Decision Date: 11/08/11    Archive Date: 11/21/11

DOCKET NO.  05-17 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for dizziness.

2.  Entitlement to service connection for an ear disorder.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The Veteran served on active duty from July 1952 to June 1956.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from January and September 2005 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA). The Board denied the claims in October 2010, but in June 2011, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's decision concerning these issues and remanded matters to the Board for further action. The Veteran abandoned his appeal at the Court of matters of service connection for nervous disorder and neck disability which had been denied by the Board in October 2010. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010). 38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of service connection for an ear disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran has dizziness and occasional staggering.  


CONCLUSION OF LAW

The criteria for a 30 percent disability rating, but not higher, for dizziness are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6204 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

Dizziness

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4. The  Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2011). Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2011). 

The Court has indicated that a distinction must be made between a Veteran's dissatisfaction with original ratings and dissatisfaction with determinations on later filed claims for increased ratings. Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). Consequently, the Board will evaluate the Veteran's dizziness disability as a claim for a higher evaluation of the original award. When an original rating is appealed, consideration must be given as to whether an increase or decrease is warranted at any time since the award of service connection, a practice known as "staged" ratings. Id. As discussed in detail below, the Board finds that, resolving reasonable doubt in the Veteran's favor, a staged rating is not warranted in this claim. 

The Veteran service-connected dizziness has been rated as 10 percent disabling by the RO under 38 C.F.R. § 4.87, Diagnostic Code 6204, peripheral vestibular disorders. Under that diagnostic code, a 10 percent rating is warranted for occasional dizziness. A 30 percent rating is warranted for dizziness and occasional staggering. 38 C.F.R. § 4.87, Diagnostic Code 6204. 

The Veteran contends that he is entitled to a higher rating because he suffers from occasional staggering. 

In March 2004, the Veteran's wife stated that his dizziness and imbalance had continued since service to the present. In September 2004, the Veteran stated that he had had dizziness and balance problems.  

A September 2004 VA audiology examination report indicates that the Veteran reported that he experienced occasional dizziness now, but reported that the dizziness was bad while he was in the service. On VA examination in October 2004, Romberg was negative.  

A July 2005 VA examination report indicates that the Veteran experiences some dizziness. He reported that it lasted anywhere from one to six hours, and occurred every few days or so. The examiner noted that a prior ENT consult dated October 2004 did not specifically establish a diagnosis related to his dizziness. The Veteran stated that his upset stomach had given rise to his dizziness. The Veteran's spouse, who was at the examination, stated that the Veteran's dizziness was secondary to his ear condition. 

A July 2008 private medical record, submitted after the Board's October 2010 decision, indicates that the Veteran was seen for dizziness more than usual.  He felt like he was going to fall and break something. He reported that his long history of dizziness usually did not make him want to fall. Neurologically, he was grossly intact, but the assessment was dizziness with near fall.  

In her statements, the Veteran's wife stated that during and since the Veteran's service years, he has had and continued to have dizzy spells, imbalance, and nervousness.

During a VA ENT examination in May 2010, the Veteran reported dizziness that occurred every day. He was not able to quantify the number of attacks or how often they happened. He did not complain of staggering gait. He complained of an occasional spinning sensation. At a VNG test associated with the examination, the Veteran reported that his symptoms were a feeling light-headedness if he stood up quickly or if he walked quickly. He denied any current vertigo. He used a walker. The Veteran reportedly swayed when he walked, but had not fallen. The vestibular test results were all normal.  

Here, based on a review of the evidence, the Board finds that a 30 percent rating is warranted for the Veteran's service-connected dizziness. The Veteran's wife has testified that his dizziness causes him imbalance. Moreover, the Veteran had reportedly swayed and experienced occasional spinning sensations, according to the May 2010 VA examination report. Furthermore, the Veteran went to see his private doctor in July 2008 because he had felt like he was going to fall, and he was assessed with dizziness with a near fall. This evidence satisfies the Board that the Veteran has dizziness with occasional staggering. Thirty percent is the highest rating under Diagnostic Code 6204.

The Board has considered whether the Veteran is entitled to a higher or separate rating under other diagnostic codes, but finds that none apply. The evidence of record does not show chronic suppurative otitis media, mastoiditis or cholesteatoma (or any combination), chronic nonsuppurative otitis media with effusion, otosclerosis, Meniere's syndrome, loss of auricle, malignant neoplasm of the ear, benign neoplasms of the ear, chronic otitis externa, or perforation of the tympanic membrane. Therefore, Diagnostic Codes 6200- 6211 are not for application. 38 C.F.R. § 4.87, Diagnostic Codes 6200-6211 (2010). 

The Board also recognizes that the Veteran and the record may be understood to suggest impact of the service-connected disability on the Veteran's work functioning. In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above. To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1). 

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards. The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations. Floyd v. Brown, 9 Vet. App. 88 (1996). The Court further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual. Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted. Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology. Id at 115. If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops. 

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization. Id. At 116. If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating. Id. 

In this case, the symptoms described by the Veteran fit squarely with the criteria found in the relevant Diagnostic Code for the disability at issue. In short, the rating criteria contemplate not only his symptoms but the severity of his disability. For these reasons, referral for extraschedular consideration is not warranted. 

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the initial unfavorable AOJ decision, subsequent RO actions may "essentially cure[] the error in the timing of notice"). 

The Board notes that the Veteran was apprised of VA's duties to both notify and assist in correspondence dated in June 2005, before the AOJ's initial adjudication of the claim. 

Specifically regarding VA's duty to notify, the notifications to the Veteran apprised him of what the evidence must show to establish entitlement to the benefits sought, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf. The Veteran was apprised of the criteria for the assignment of disability ratings and effective dates in correspondence dated in March 2006. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). The RO also provided a statement of the case (SOC) and a supplemental statement of the case (SSOC) reporting the results of its reviews of the issue on appeal and the text of the relevant portions of the VA regulations. 

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs), post-service medical records, lay statements, and examinations in furtherance of his claim. VA has no duty to inform or assist that was unmet. 

VA examinations were conducted in September and November 2004, July 2005, and in May 2010 with a June 2010 addendum. 38 C.F.R. § 3.159(c)(4). To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). As noted above, the Board finds that the September 2004, November 2004, July 2005, and June 2010 VA examination reports, and other records, provide the medical information necessary to apply the appropriate rating criteria for the Veteran's dizziness. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issue on appeal has been met. 38 C.F.R. § 3.159(c)(4). 


ORDER

Entitlement to an initial 30 percent evaluation for dizziness is granted, subject to the controlling regulations applicable to the payment of monetary benefits.


REMAND

The Court's June 2011 order vacating the Board's decision on the matter of service connection for an ear disorder granted a Joint Motion for Partial Remand which requires the Board to take further action on this claim. A remand to the RO is required for some of this action to be performed.  

The Joint Motion noted that the May 2010 VA examination report which is of record, combined with its June 2010 addendum, does not provide a rationale for the examiner's conclusion that the Veteran's otitis externa/dermatitis is not related to service. The joint motion requires that the report be returned to the examiner for clarification, as indicated below.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. Return the May 2010 VA examination and its June 2010 addendum to the examiner who wrote it. Have the examiner provide a rationale for her conclusion that the Veteran's otitis externa/dermatitis is not related to service. If that examiner is not available, have another examiner review the Veteran's claims folder and render an opinion as to whether it is at least as likely as not (a probability of at least 50 percent) that the Veteran's current otitis externa/dermatitis is related to service. The examiner should provide a complete rationale for such conclusion.  Either examiner should assume that the Veteran had an instance of ear fungus in service, as he reported this to a private physician in March 1972, well before the Veteran filed his claim, and assume he has had the symptoms he relates post-service.  

2. Thereafter, readjudicate the Veteran's pending claim in light of any additional evidence added to the record. If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


